Filed 10/1/14 P. v. Magallan CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B252088

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA084249)
         v.

BULMARO J. MAGALLAN,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Antonio Barreto, Jr., Judge. Affirmed.
         Nikoo N. Berenji, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                 _______________
       Defendant and appellant Bulmaro Magallan was charged in a three-count
information as follows: count 1, second degree robbery (Pen. Code, § 211); count 2,
elder abuse (Pen. Code, § 368, subd. (b)(1)); and count 3, receiving stolen property (Pen.
Code, § 496, subd. (a)).1 The information also alleged that, in the commission of the
felonies alleged in counts 1 and 2, appellant personally inflicted great bodily injury on a
person 70 years of age or older within the meaning of section 12022.7, subdivision (c).
       A jury found appellant guilty of all three counts, and found true the special
allegation of great bodily injury with respect to counts 1 and 2. Appellant was sentenced
10 years in state prison, consisting of the high term of five years for the robbery
conviction plus five years on the great bodily injury enhancement and a two-year term, to
run concurrently, for the receiving stolen property conviction. A five-year term for the
elder abuse conviction was stayed pursuant to section 654.
       Appellant appeals his conviction. Finding no error, we affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       On June 1, 2013, Kenneth Raja was walking southbound on 6th Street in Santa
Monica, carrying a boxed slice of pizza he had just purchased for lunch, when appellant
approached him from behind. Appellant pushed Raja to the ground, pinning him down.
He took Raja’s wallet and pizza. Onlookers came to Raja’s assistance, at which time
appellant got off of Raja, picked up two large trash bags and began walking away. Raja
quickly discovered that his wallet was missing. One of the onlookers followed appellant,
retrieved the wallet which appellant had apparently dropped, and returned it to Raja.
Raja’s cash, credit cards and identification were missing.
       Police apprehended appellant in swift order. They searched the bags in his
possession and found the box of pizza Raja had been carrying, along with documents
bearing the name Kelly Seay. Upon investigation, it was learned that Kelly Seay had




1
       Further statutory references are to the Penal Code unless otherwise indicated.

                                              2
been the victim of a vehicle break-in earlier that day in the same neighborhood. The
contents of Raja’s wallet were not recovered. A taped telephone conversation between
appellant and his mother, which was played for the jury, contained appellant’s admission
that he was stealing from unlocked cars in the neighborhood because he needed money.
       Police interviewed Raja and two other percipient witnesses. The resulting police
report stated that following the incident, Raja had a small laceration by his left ear. The
report does not mention anything about Raja’s loss of two front teeth, although he
testified at trial that appellant struck him in the face, loosening and then dislodging his
teeth, which he then discarded on the street. None of the witnesses at trial saw appellant
hit Raja in the face, or heard him complain about an injury to his mouth or teeth.
       As noted above, appellant was found guilty of robbery, elder abuse and receiving
stolen property, and a special allegation of inflicting great bodily injury on a person 70
years or older was found to be true.
       Appellant filed a timely notice of appeal. We appointed counsel to represent him
on this appeal.
       After examination of the record, appellant’s counsel filed an opening brief
pursuant to People v. Wende (1979) 25 Cal. 3d 436, and requested that this court conduct
an independent review of the entire appellate record to determine whether any arguable
issues exist. On May 13, 2014, we advised appellant that he had 30 days in which to
personally submit any contentions or issues which he wished us to consider. No response
has been received to date.
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende, supra, 25 Cal.3d at p. 441.)




                                              3
                                    DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               MINK, J.


We concur:



             TURNER, P. J.



             MOSK, J.





      Retired judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           4